Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 1 of 11 PageID 4727



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

  CHANTAL BASTIAN, et al. on behalf of                  :
  themselves and all others similarly situated,         :
                                                        :
          Plaintiffs,                                   :   CASE NO.: 3:13-cv-001454-J-32MCR
                                                        :
  vs.                                                   :
                                                        :
  UNITED SERVICES AUTOMOBILE                            :
  ASSOCIATION, et al.,                                  :
                                                        :
          Defendants.                                   :

        PLAINTIFFS’ MOTION TO ENFORCE FINAL ORDER AND JUDGMENT AND
          SETTLEMENT AGREEMENT AND FOR POST JUDGMENT DISCOVERY

          Plaintiffs Chantal Bastian, William Laker, Oliver Sutton, Ryann Love, and Terry Smith,

 pursuant to the Fed. R. Civ. P. 69(a)(2), 70(a) and (e), and the inherent authority of the Court to

 enforce its orders, file this Motion to Enforce Final Order and Judgment (Doc. 145) and Settlement

 Agreement, and for Post Judgment Discovery. Plaintiffs have identified breaches of the Final

 Order and Judgment and Settlement Agreement. Prior to filing this motion, the parties conferred

 and Defendants have confirmed that they do not oppose “reopening the Bastian case” and “will

 agree to an orderly remedy for any unpaid sales tax to be paid on Florida total loss claims during

 the applicable time period with judicial process/oversight.” See Email of 5/24/19 from W.

 Ackerman to C. Hall, attached as Ex. F.

                    CONCISE STATEMENT OF THE RELIEF REQUESTED

          Plaintiffs request:

          (1)     that discovery be permitted to identify all breaches of the Settlement Agreement
                  and Final Order and Judgment;

          (2)     that the Court set deadlines for final and supplemental briefing (after discovery)
                  on this Motion to Enforce; and

                                                    1
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 2 of 11 PageID 4728




         (3)     that judgment be entered for all unpaid sales tax plus interest in favor of all total
                 loss claimants for the period October 16, 2016 through the present who were not
                 paid sales tax, and for payment of attorneys’ fees and expenses pursuant Fla. Stat.
                 § 627.428, the Court’s Final Order and Judgment, and applicable law.


                     STATEMENT OF THE BASIS FOR THE REQUEST

         Plaintiffs file this Motion based on evidence that Defendants have violated the Settlement

 Agreement and Final Order and Judgment entered by this Court, which require Defendants to pay

 sales tax on all covered first-party total loss claims from October 16, 2016 through the present and

 future (so long as the auto policies have the same material language and the law does not change).

 Plaintiffs have discovered that Defendants have not paid sales tax on at least three (3) out of four

 (4) total loss claims involving leased vehicles that they have reviewed. Ex. A, Hall Decl. at ¶ 3.

         Plaintiffs’ counsel sent a letter to Defense counsel on May 17, 2019 informing Defendants

 that Plaintiffs believe Defendants are in breach of the Settlement Agreement and Final Order and

 Judgment. Ex. B, letter of 5/17/2019 from C. Hall to W. Ackerman. Plaintiffs’ counsel stated in

 the letter that they had reviewed four (4) leased vehicle total loss claims, and that Defendants had

 withheld sales tax on three (3) of them in violation of the Settlement Agreement and Final Order

 and Judgment. Based on this 75% ratio of unpaid sales tax on leased vehicle claims, it appears

 that there may be over 400 annual violations, and that there very likely is over 50 violations per

 year. Id. at ¶ 4.

         Plaintiffs’ counsel asked Defendants to confirm or deny whether they have failed to pay

 sales tax on over 50 total loss claims covered under the Settlement Agreement and Final Order and




                                                   2
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 3 of 11 PageID 4729



 Judgment.1 Id. at ¶ 5. Defendants responded that they would correct any errors relating to failure

 to pay and would pay all unpaid sales tax plus interest. Defendants would neither confirm nor

 deny that there are over fifty (50) violations. Id. ay ¶ 10. Plaintiffs seek to reopen this case, take

 discovery, and enforce the Settlement Agreement and Final Order and Judgment.

          Plaintiffs ultimately seek an orderly process to remedy the breaches of the Settlement

 Agreement and Judgment, and to ensure that all payments are properly made. This process is

 necessary because Defendants had the opportunity to make the proper payments without oversight,

 and, it appears, have failed to do so.

          Defendants have communicated to Plaintiffs that they “intended and intend to comply with

 the Court’s Order approving the prior settlement of this case.” Further, Defendants have

 communicated that they “are committed to reviewing their Florida auto first-party total loss claims

 during the relevant period and correcting any mistakes that may have been made in paying sales

 tax on those claims.” See Ex. F.

                  MEMORANDUM OF LEGAL AUTHORITY IN SUPPORT

     I.      The Settlement Agreement and Final Order and Judgment Required Defendants
             to Pay Sales Tax on All First-Party Total Loss Claims.

          As the Court is aware, this case involves allegations that Defendants breached automobile

 insurance policies issued to Plaintiffs and members of the proposed class by failing to include in




 1
   The Court’s Final Order and Judgment provides that an isolated breach or violation of the Court’s
 Final Order and Judgment that is with respect to 50 or less claims shall not entitle any person to
 any further remedy under this Agreement. Plaintiffs have reviewed four (4) leased vehicle total
 loss claims and three (3) of them have no sales tax payment. Ex. A, Hall Declaration at ¶ 6.
 Plaintiffs believe that there are at minimum 12,000 covered total loss claims per year paid by
 Defendants. Id. at ¶ 7. Plaintiffs believe that approximately 5% of those claims involve leased
 vehicles, making the total number of leased vehicle total losses over 600 per year. Id. at ¶ 8.
 Failures by Defendants to pay sales tax on 75% of those claims are 450 annual violations. Id. at ¶
 9.
                                                   3
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 4 of 11 PageID 4730



 payments for total loss vehicles an amount for sales tax calculated based on the sales tax that would

 be due upon purchase of a comparable vehicle. Ex. A, Hall Decl., at ¶ 11. Defendants’ practice

 and procedure was to pay sales tax when incurred, reimbursing their members (policyholders) for

 sales tax paid in purchasing a replacement vehicle, which Defendants asserted was appropriate

 under the language of their insurance policies and Fla. Stat. § 626.9743(9) (“If sales tax will

 necessarily be incurred by a claimant upon replacement of a total loss or upon repair of a partial

 loss, the insurer may defer payment of the sales tax unless and until the obligation has actually

 been incurred.”). Id. at ¶ 12. The Court denied Defendants’ motion for summary judgment, but

 subsequently certified its order for interlocutory appeal to the Eleventh Circuit. Id. at ¶ 13. The

 Eleventh Circuit denied permission to appeal. The parties subsequently conducted substantial

 discovery on class certification and damages issues, prior to reaching the settlement. Id. at ¶ 14.

        The Settlement Agreement applied to all first-party total loss claims. The Settlement

 Agreement and Final Order and Judgment require Defendants to pay sales tax going forward from

 October 16, 2016 on all total loss claims. The Court’s Final Order and Judgment applies equally

 to leased vehicles and non-leased (owned or financed) vehicles. Defendants included leased and

 non-leased vehicles as members of the class in the class administration process, and paid leased

 and non-leased vehicle members on their Bastian claims. The policies at issue provide that there

 is no difference under the policies between owned and leased vehicles: “For purposes of this

 policy, a vehicle is deemed to be owned by a person if leased under a written agreement to that

 person for a continuous period of at least six months.” Policy Section E (“Ownership”).

        As part of the settlement agreement, Defendants represented to Plaintiffs and the Court that

 they had changed their practice and procedure on first-party total loss claims on or about October




                                                  4
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 5 of 11 PageID 4731



 15, 2016 to begin paying sales tax without requirement that the insured incur sales tax on a

 replacement vehicle.

        Defendants changed their procedure with regard to the payment of sales tax on first
        party Total Loss claims in Florida, and, on or about October 15, 2016, began paying
        sales tax for those claims calculated based on the cost of a comparable vehicle,
        without requirement that the insured incur sales tax on a replacement vehicle.

 Final Order and Judgment (Doc. 145) at 17; see also Joint Motion for Preliminary Approval of

 Class Action Settlement (“Defendants began paying sales tax without the requirement that sales

 tax be incurred by October 15, 2016.”); Joint Motion for Final Approval of Class Action Settlement

 and Supporting Memorandum (Doc. 140) at 2 (“Defendants began paying sales tax without the

 requirement that sales tax be incurred by October 15, 2016.”).

        As part of the Settlement, Defendants agreed to the following:

        112. While this proposed settlement is pending and if a Final Order and Judgment
        is entered and becomes Final, Defendants agree to continue to include Actual Cash
        Value Sales Tax in Actual Cash Value Payments under Florida Automobile
        Insurance Policies, unless and until the earlier of the following occurs: (1)
        Defendants implement a change in their Florida Automobile Insurance Policies
        specifying that sales tax on total loss vehicles will be paid as incurred, at which
        point the new policy language will be followed if and when it becomes effective;
        or (2) a Florida District Court of Appeal, the Florida Supreme Court or the U.S.
        Court of Appeals for the Eleventh Circuit issues a new decision after the execution
        of this Agreement on a contested issue as to the payment of sales tax, and permits
        sales tax to be paid as incurred after purchase of a replacement vehicle under
        automobile insurance policy language that, in Defendants’ judgment, is reasonably
        equivalent to Defendants’ Florida Automobile Insurance Policies. In the event that
        Defendants commit a breach of this paragraph of this Agreement that is an isolated
        breach and constitutes a violation with respect to 50 or less claims, any individual
        claimant may pursue any rights they have under applicable law but such breach
        shall not entitle any person to any further remedy under this Agreement. Nothing
        in this paragraph shall permit Defendants to breach its obligations to pay Class
        Members who timely submit Claim Forms under this Settlement Agreement based
        on any assertion that any court has issued a decision on a contested issue as to the
        payment of sales tax, and permits sales tax to be paid as incurred after purchase of
        a replacement vehicle under automobile insurance policy language that, in
        Defendants’ judgment, is reasonably equivalent to Defendants’ Florida Automobile
        Insurance Policies.



                                                 5
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 6 of 11 PageID 4732



 Settlement Agreement (Doc. 129-1; 134-1) at ¶ 112.

        The Court’s Final Order and Judgment approves and incorporates the terms of the

 Settlement Agreement, and provides:

        The Agreement provides that Defendants continue to include Actual Cash Value
        Sales Tax in Actual Cash Value Payments under Florida Automobile Insurance
        Policies, unless and until the earlier of the following occurs: (1) Defendants
        implement a change in their Florida Automobile Insurance Policies specifying that
        sales tax on total loss vehicles will be paid as incurred, at which point the new
        policy language will be followed if and when it becomes effective; or (2) a Florida
        District Court of Appeal, the Florida Supreme Court or the U.S. Court of Appeals
        for the Eleventh Circuit issues a decision on a contested issue as to the payment of
        sales tax, and permits sales tax to be paid as incurred after purchase of a replacement
        vehicle under automobile insurance policy language that, in Defendants’ judgment,
        is reasonably equivalent to Defendants’ Florida Automobile Insurance Policies. In
        the event that Defendants commit an inadvertent breach of this paragraph of the
        Agreement, any individual claimant may pursue any rights they have under
        applicable law but such breach shall not entitle any person to any further remedy
        under the Agreement. However, if Defendants breach the obligations under this
        paragraph of the Agreement as to 50 or more claims, relief may be sought in this
        Court.

 Final Order and Judgment (Doc. 145) at 10-11; see also, Id. at ¶ 1 (Doc. 145) (“The definitions

 and terms set forth in the Agreement are hereby adopted and incorporated into this Order.”)

        Plaintiffs do not believe that there have been any changes to Defendants’ “Florida

 Automobile Insurance Policies specifying that sales tax on total loss vehicles will be paid as

 incurred, at which point the new policy language will be followed if and when it becomes

 effective.”

        Plaintiffs do not believe that there is any decision issued by “a Florida District Court of

 Appeal, the Florida Supreme Court or the U.S. Court of Appeals for the Eleventh Circuit . . . on a

 contested issue as to the payment of sales tax, [that] permits sales tax to be paid as incurred after

 purchase of a replacement vehicle under automobile insurance policy language that, in Defendants’

 judgment, is reasonably equivalent to Defendants’ Florida Automobile Insurance Policies.”



                                                  6
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 7 of 11 PageID 4733



          As such Defendants are required to pay sales tax on all first-party total loss claims for the

 period October 16, 2016 through the present.

          The Court retained jurisdiction over this matter to enforce the Settlement Agreement and

 Final Order and Judgment.

          50. Without in any way affecting the finality of this Final Judgment, and without
          affecting the proper jurisdiction of any other court to enforce the Agreement and
          the settlement, this Court shall retain continuing jurisdiction over this Action for
          purposes of:

                 A. Enforcing the Agreement and the settlement;

                 B. Hearing and determining any application by any Party to the
                    Agreement for a settlement bar order; and

                 C. Any other matters related or ancillary to any of the foregoing.

 Final Order and Judgment at ¶ 50.

    II.      Plaintiffs Allege Defendants Have Breached the Agreement on Hundreds of
             Claims.

          Plaintiffs’ counsel have monitored Defendants’ claims payments when possible for

 purposes of ensuring compliance with the Settlement Agreement and Final Order and Judgment.

 As part of this effort, Plaintiffs reviewed total loss claims handling documents relating to four (4)

 leased vehicle total loss claims. On three (3) of those claims, Plaintiffs’ counsel discovered that

 Defendants failed to pay sales tax. Plaintiffs informed Defendants by letter dated May 17, 2019

 of the belief that Defendants had violated the Settlement Agreement and Final Order and

 Judgment. Plaintiffs asked for Defendants to confirm or deny whether they have violated the

 Settlement Agreement and Order on more than 50 claims:

          The Court’s Final Order and Judgment provides that an isolated breach or violation
          of the Court’s Final Judgment and Order that is with respect to 50 or less claims
          shall not entitle any person to any further remedy under this Agreement. Plaintiffs
          have reviewed four leased vehicle total loss claims and three of them have no sales
          tax payment. There are at minimum 12,000 covered total loss claims per year paid

                                                    7
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 8 of 11 PageID 4734



        by Defendants. Plaintiffs believe that approximately 5% of those claims involve
        leased vehicles, making the total number of leased vehicle total losses over 600 per
        year. Failures by Defendant to pay sales tax on 75% of those claims are 450 annual
        violations.

        I request that Defendants respond in writing on or before May 23, 2019 to this letter
        and also provide responses to the following relating to Florida total loss claims:

        (1)     Do Defendants dispute that it has not paid sales tax on more than 50 covered
                first-party total loss claims (including leased or non-leased vehicles) since
                October 15, 2016?

        (2)     If so, explain all reasons why such failures do not constitute breaches under
                the Settlement Agreement and Final Judgment and Order?

 Ex. B, letter of 5/17/19 from C. Hall to W. Ackerman at 3.

        Defendants’ response did not dispute that violations had occurred, or that violations

 numbered in excess of 50, or that a change in law or change in policy permitted Defendants to

 withhold sales tax payments:

        I write in response to your letter of May 17, 2019 regarding three claims involving
        leased vehicles that you allege were improperly handled by USAA under the
        Settlement Agreement in Bastian v. USAA. Because you have not provided any
        information identifying any of the three claims that are mentioned in your letter,
        USAA has not had the opportunity to review those particular files. USAA
        acknowledges that it has an obligation under the Settlement Agreement to pay
        sales tax on leased vehicles that are a total loss. Whether a vehicle is leased or
        not is not a data field available in USAA’s claims data, and thus USAA has not
        been able to quickly identify the universe of Florida total loss claims involving
        leased vehicles. USAA is working on identifying and reviewing that group of
        claims, and intends to make corrections and issue supplemental payments (with
        interest) on claims where errors are found.

 Ex. C, email of 5/23/19 from W. Ackerman to C. Hall (emphasis added).2




 2
   Defendants requested that Plaintiffs identify the three claims. Plaintiffs did not have permission
 to identify two of the claims, and agreed to identify the third claim if Defendants would provide a
 specific explanation for why the claim was not paid. Ex. D, emails between C. Hall and W.
 Ackerman of 5/17/19. Defendants refused to agree to provide a specific explanation.
                                                  8
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 9 of 11 PageID 4735



           Plaintiffs attach here as Exhibit E documents showing that Defendants did not pay sales

 tax on claim number 000302077 - 531. See, Ex. E (Payment made for $33,031.22 (two separate

 payments of $26,740.02 and $6,291.20), which did not include the $2,034.88 in calculated sales

 tax). Plaintiffs will supplement this filing when they get permission to identify the other two

 claims.

    III.      The Court Should Reopen the Case, and Set a Discovery Schedule Permitting
              Abbreviated Discovery, and Set Deadlines for Final Briefing in Support of
              Motion to Enforce Final Order and Judgment.

           The Court’s Final Order and Judgment provides that is retains jurisdiction over this matter

 to effectuate the Settlement Agreement and Final Order and Judgment. (Doc. 145 at ¶ 50).

           Plaintiffs are encouraged that Defendants have agreed that they have a duty to pay sales

 tax on all total loss claims (including on leased vehicles), and that they are willing to issue payment

 of sales tax plus interest on those total loss claims where sales tax was not paid. Ex. C, email from

 W. Ackerman to C. Hall of 5/23/19.

           Plaintiffs are concerned with Defendants’ response that they do not have leased vehicle

 data fields. Plaintiffs’ counsel believes this response is in error. Plaintiffs recall, from the data

 produced in this lawsuit, that Defendants in fact do have a leased vehicle data field. Moreover,

 because there is a Court order that sales tax be paid on all claims, it should not be difficult for

 Defendants to confirm and provide proof that sales tax in fact was paid on all claims (leases and

 non-leases).

           Plaintiffs therefore request that discovery be permitted to identify all breaches of the

 Settlement Agreement and Final Order and Judgment, that the Court set deadlines for final and

 supplemental briefing on this Motion to Enforce, and that judgment be entered for unpaid sales tax

 and interest in favor of those Defendants’ insureds who were denied sales tax on their total loss



                                                    9
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 10 of 11 PageID 4736



  claims, and for payment of attorneys’ fees and expenses pursuant Fla. Stat. § 627.428 and the

  Court’s Final Order and Judgment.

                                           CONCLUSION

         Plaintiffs respectfully request that the Court enter an Order reopening the lawsuit, and set

  a scheduling order for discovery, mediation, and supplemental briefing deadlines in support of this

  Motion to Enforce. Pursuant to Local Rule 3.01(g), counsel for Plaintiffs have conferred with

  defense counsel in good faith to resolve the issues raised in this motion.

         This 24th day of May, 2019,

                                             CHANTAL BASTIAN, WILLIAM LAKER,
                                             OLIVER SUTTON, RYANN LOVE, and TERRY
                                             SMITH on behalf of themselves and all others
                                             similarly situated


   By:/s/Christopher B. Hall                      Tracy L. Markham
   Christopher B. Hall                            Florida Bar No. 0040126
   Appearing Pro Hac Vice                         Southern Atlantic Law Group, PLLC
   Hall & Lampros, LLP                            2800 N. 5th Street, Suite 302
   400 Galleria Pkwy                              St. Augustine, FL 32804
   Suite 1150                                     (904) 794-7005
   Atlanta, GA 30339                              (904) 794-7007 (fax)
   (404) 876-8100                                 tlm@southernatlanticlaw.com
   (404) 876-3477 fax
   chall@hallandlampros.com




                                                   10
Case 3:13-cv-01454-TJC-MCR Document 150 Filed 05/24/19 Page 11 of 11 PageID 4737



                                   CERTIFICATE OF SERVICE

         I hereby certify that, on May 24, 2019, a copy of the foregoing Plaintiffs’ Motion to Enforce

  Final Order and Judgment and Settlement Agreement and For Post Judgment Discovery was filed

  electronically. A copy of this filing will be sent by e-mail to all parties who have appeared in this

  action by operation of the Court’s electronic filing system, and by first-class mail, postage prepaid,

  to any parties that do not have access to the Court’s electronic filing system.

         This 24th day of May, 2019,

                                                 /s/Christopher B. Hall
                                                 Christopher B. Hall




                                                   11
